Citation Nr: 1540183	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral plantar fasciitis, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for right wrist scar, status post ganglion excision.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to June 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010, November 2010, and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of this hearing is associated with the claims file.

The issue entitlement to an increased rating for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the April 2015 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to an increased rating for right wrist scar, status post ganglion excision.

2.  A rating decision dated in December 2009 denied the Veteran's service connection claim for bilateral plantar fasciitis and the Veteran did not submit a notice of disagreement within the required time period.

3.  Evidence associated with the claims file since the December 2009 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.

4.  The evidence is at least in equipoise with respect to whether the Veteran's bilateral plantar fasciitis had its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for right wrist scar, status post ganglion excision has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The evidence received subsequent to the final December 2009 rating decision is new and material and the claim of entitlement to service connection for bilateral plantar fasciitis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2015).

3.  Resolving any reasonable doubt in the Veteran's favor, bilateral plantar fasciitis was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in April 2015 that he wished to withdraw the increased rating claim for right wrist scar, status post ganglion excision.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.

II.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal with respect to reopening the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis and granting the underlying service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



III.  New and Material Evidence

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran initially applied for service connection for plantar fasciitis in August 2008.  A February 2009 rating decision informed the Veteran that his service connection claim for plantar fasciitis was denied because the condition neither occurred in nor was caused by service.  The Veteran requested that his service connection claim for plantar fasciitis be reconsidered in March 2009.  A May 2009 rating decision denied the Veteran's claim on the basis that the evidence continues to show that plantar fasciitis was not incurred in or aggravated by military service.  The Veteran submitted additional evidence regarding his service connection claim for plantar fasciitis in July 2009.  A December 2009 rating decision denied the Veteran's service connection claim for plantar fasciitis, because the evidence continues to show this condition was not incurred in or aggravated by military service.  The relevant evidence of record at the time of the December 2009 rating decision consisted of the Veteran's service treatment records, VA treatment records, VA examination dated in September 2007, private treatment records to include a July 2008 record from Raleigh Foot and Ankle Center, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement to the December 2009 rating decision.  Therefore, the December 2009 rating decision is final based on the evidence then of record.  

The Veteran submitted a request to the RO to reconsider his service connection claim for plantar fasciitis in February 2010.  The relevant evidence of record received since the December 2009 rating decision includes private treatment records, VA treatment records and lay statements from the Veteran and his wife.  The evidence received since the December 2009 rating decision is new in that it was not of record at the time of the December 2009 decision.  A letter from a private orthopedist dated in July 2012 indicates that the Veteran's symptoms of heel pain in service are related to his current diagnosis of plantar fasciitis.  A private treatment record dated in May 2015 also asserts that the Veteran's plantar fasciitis is highly likely caused from his activity in service that was initially misdiagnosed.  The Veteran and his wife testified at the April 2015 Board hearing that he had symptoms of bilateral heel pain in service with recurrent bilateral heel pain since service.  As the new evidence indicates that the Veteran's current diagnosis of plantar fasciitis is related to symptoms he experienced in service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis is reopened.  

IV.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his bilateral fasciitis had its onset during active military service.  Specifically, he asserts that he experienced foot and heel pain during service with continuous symptoms since discharge from service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for bilateral plantar fasciitis, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  Private treatment records dated in July 2008, July 2012, and May 2015 show that the Veteran is diagnosed with bilateral plantar fasciitis.   VA treatment records also document a current diagnosis of bilateral plantar fasciitis.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals no complaints of, symptoms of, or a diagnosis of bilateral plantar fascitis.  The Veteran denied experiencing any foot trouble in the March 2007 Report of Medical History.  The March 2007 separation examination revealed that the Veteran's feet were evaluated as clinically normal.  His foot arch was normal and he was asymptomatic for pes planus.  

The Veteran reported in a September 2007 general VA examination that he was diagnosed with flat feet during service in approximately 2003.  He also stated that he generally does not have foot problems, but his plantar heels will occasionally ache if he has to stand a long time.  The VA examiner diagnosed him with mild pes planus.  A July 2008 private treatment record shows that the Veteran was referred to Raleigh Foot and Ankle Center as a new patient.  The Veteran complained of heel pain that began in 2005.  It was located on the bilateral heels right greater than left.  The pain was described as sharp, radiating into the arch that lasts several hours at a time.  The Veteran reported that the condition was moderately painful.  The pain would occur after being on his feet for a while and excessive walking or standing aggravates the condition.  He was diagnosed with bilateral plantar fasciitis.  

The Veteran contends that he began to experience heel pain, which is a symptom of his bilateral plantar fasciitis, around 2004 during service with recurrent symptoms since discharge from service.  His wife also testified at the April 2015 Board hearing that the Veteran would complain about his feet hurting like pins and needles on the bottom of his feet since they first started dating in 2003.  She also noted that the pain in his feet has gradually become worse over the years.  The Veteran and his wife are competent to report observable symptoms of the Veteran's bilateral plantar fasciitis to include heel and foot pain and the onset of such pain with continuous or recurrent symptoms of pain since discharge from service.  Furthermore, the Board finds that the Veteran and his wife's lay statements are credible.  The Veteran first indicated that his current heel pain that is associated with the diagnosis of plantar fascitis began during service within two months after being discharged from service and almost a year prior to filing a service connection claim for such disability.  Furthermore, the Veteran provided a similar history of his heel pain when he sought private medical treatment for bilateral plantar fasciitis in July 2008, prior to filing his service connection claim.  It is also persuasive that the Veteran has consistently reported that his heel pain began during service throughout the appeal period and that the Veteran's wife's testimony supported the Veteran's assertions.  
With respect to the issue of whether the Veteran's bilateral plantar fasciitis is related to service, the record contains two positive medical opinions.  In this regard, a private orthopedist provided the opinion that the Veteran has complained of heel pain since discharge from service.  He indicated that the Veteran's heel pain is associated with the current diagnosis of bilateral plantar fasciitis.  The Veteran did not have pes planus on clinical examination.  The physician believes that the Veteran was misdiagnosed as pes planus and his diagnosis should be corrected to bilateral plantar fasciitis and that he has a valid claim for service connection.  A physician in May 2015 also provided the opinion that it is highly likely that the cause of the Veteran's current bilateral plantar fasciitis is from his activity in service that was initially misdiagnosed.  He further noted that the Veteran's bilateral plantar fasciitis is most likely service related.  The physician documented that the Veteran reported pain of the bilateral heels, which began while he was in the Army.  He characterized the pain as a dull, aching pain that feels like a deep bruise to the heel.  The Veteran indicated that he was initially seen for similar symptoms soon after service, but it was misdiagnosed as pes planus, subsequently correctly diagnosed as plantar fasciitis.  His pain has not changed since the pain he had while in the service, but it has started to become worse.

In conclusion, the Board finds the lay statements from the Veteran and his wife are persuasive that the Veteran had symptoms of heel pain during service with continuous symptoms since service.  Further, the private medical opinions support the Veteran's assertion that the heel pain in service is related to his current diagnosis of bilateral plantar fasciitis.  The claims file does not contain any medical opinion to the contrary.  In light of the foregoing, the Board finds the evidence is at least in equipoise in showing that the Veteran's current bilateral plantar fasciitis as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's bilateral plantar fasciitis is related to active military service.  Accordingly, entitlement to service connection for bilateral plantar fasciitis is warranted.




ORDER

The appeal is dismissed as to the issue of entitlement to an increased rating for right wrist scar, status post ganglion excision.

New and material evidence having been received, the claim of entitlement to service connection for bilateral plantar fasciitis is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND
With respect to the Veteran's increased rating claim for radiculopathy of the right lower extremity, the Veteran was provided with VA examinations in February 2012 and October 2013.  The Veteran testified at the April 2015 Board hearing that his symptoms of radiculopathy in the right lower extremity has increased in severity since the most recent VA examination in October 2013.  See Hearing Transcript at 3.  Thus, the Veteran should be provided with another VA examination regarding his increased rating claim for radiculopathy of the right lower extremity.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his increased rating claim for radiculopathy of the right lower extremity.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completion of the foregoing and associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected radiculopathy of the right lower extremity. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiner should identify all relevant symptoms and findings and provide an opinion as to the degree of impairment due to radiculopathy of the right lower extremity. 

As part of the examination of the Veteran's right lower extremity radiculopathy, the examiner should specifically comment on any neurological impairment(s) of the right lower extremity associated with the Veteran's degenerative disc disease of the lumbar spine and describe any symptoms and functional limitations associated with such impairment(s).  Any neurological impairment of the right lower extremity should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.  The examiner is also requested to address whether the Veteran's right leg radiculopathy has resulted in muscular atrophy, no active movement of the muscles below the knee, or weakened flexion of the knee. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased rating for radiculopathy of the right lower extremity, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


